MICKLE, Judge.
Holmes challenges the trial court’s order denying his .motion to withdraw his plea of nolo contendere. We affirm.
*1263Holmes contends on appeal that the trial court erred in refusing to allow him to withdraw his plea when there had been no formal acceptance thereof. Below, Holmes challenged the trial court’s order solely on the basis that the plea was not entered voluntarily or knowingly. On appeal, we are not required to consider his newly raised issue, absent fundamental error. Washington v. State, 510 So.2d 355 (Fla. 2d DCA 1987). We therefore affirm the trial court’s denial, without prejudice to Holmes’ right to seek relief in the trial court pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
AFFIRMED.
MINER and WEBSTER, JJ., concur.